victim to retain possession of the purse.   See NRS 193.200 (intent); NRS
                205.060(1) (burglary); NRS 200.380(1) (robbery); Sharma v. State, 118
                Nev. 648, 659, 56 P.3d 868, 874 (2002) (observing that "intent can rarely
                be proven by direct evidence of a defendant's state of mind, but instead is
                inferred by the jury from the individualized, external circumstances of the
                crime, which are capable of proof at trial"). It is for the jury to determine
                the weight and credibility to give conflicting testimony, and the jury's
                verdict will not be disturbed on appeal where, as here, sufficient evidence
                supports the verdict.   Bolden v. State, 97 Nev. 71, 73, 624 P.2d 20, 20
                (1981).
                Evidentiary decisions
                            Fast contends that the district court made three evidentiary
                errors. "We review a district court's decision to admit or exclude evidence
                for an abuse of discretion." Mclellan v. State, 124 Nev. 263, 267, 182 P.3d
                106, 109 (2008).
                            First, Fast contends that the district court erred by admitting
                a county jail property transaction report into evidence because it was
                irrelevant, prejudicial, and revealed her custodial status. Fast had elicited
                testimony during her cross-examination of the State's witnesses that no
                burglary tools were found in her possession. However, the report showed
                that Fast possessed a knife when she was booked into the county jail. The
                State wanted the report admitted into evidence to show that Fast had a
                knife and to argue that the knife could have been used as a burglary tool.
                The district court ruled that the report was relevant to the issue of
                whether Fast possessed an object that could be used to gain entry into the
                car, the fact that she had a knife was not overly prejudicial because lots of
                people carry knives, and the fact that she had been arrested was not

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                prejudicial because this fact was already before the jury. The district
                court further ruled that the State could not ask the records custodian
                whether Fast was in custody when her property was released. We
                conclude that the district court did not abuse its discretion by admitting
                this evidence and the evidence did not erode Fast's constitutional right to
                a fair trial.    See NRS 48.015 (relevant evidence); NRS 48.025 (relevant
                evidence is generally admissible); NRS 48.035(1) ("[Relevant] evidence is
                not admissible if its probative value is substantially outweighed by the
                danger of unfair prejudice."); see also Haywood v. State, 107 Nev. 285, 288,
                809 P.2d 1272, 1273 (1991) ("Informing the jury that a defendant is in jail
                raises an inference of guilt." (emphasis added)).
                                Second, Fast contends that the district court erred by allowing
                prosecutors to elicit testimony and present argument that shifted the
                burden of proof to the defense. In her opening statement, Fast asserted
                that the burglary and robbery charges were all a big misunderstanding
                because she believed that the car and the purse belonged to her friend
                "Rosa" who had asked her to retrieve the purse. The State asked each of
                its witnesses whether anyone had come forward and stated, "Stephanie
                Fast is my friend, this is a mistake, I told her to get my purse," and it
                argued during closing argument that Fast's theory of defense was not
                believable because Rosa did not exist. Fast did not object to the State's
                questions or argument and we conclude she has not demonstrated that the
                district court committed plain error in this regard.      See Valdez v. State,
                124 Nev. 1172, 1190, 196 P.3d 465, 477 (2008) (reviewing unpreserved
                claims for plain error); Evans v. State, 117 Nev. 609, 631, 28 P.3d 498, 513
                (2001) (IAN long as a prosecutor's remarks do not call attention to a



SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A
                  defendant's failure to testify, it is permissible to comment on the failure of
                  the defense to counter or explain evidence presented.").
                                Third, Fast contends that the district court erred by allowing a
                  police officer to opine that an uncollected surveillance video recording
                  would not have added anything to the instant case. Officer Kirwin
                  testified that he did not collect a video recording from the nearby Lowe's
                  because there was an independent witness, facts that Fast had entered the
                  car and took the purse were uncontested, and the identity of the suspect
                  was not an issue. The State then asked Officer Kirwin if the video
                  recording would have "add [ed] anything to this case" and Kirwin
                  responded, "no." Fast did not object to the question or testimony and we
                  conclude that she has not demonstrated that the district court committed
                  plain error in this regard. See Valdez, 124 Nev. at 1190, 196 P.3d at 477.
                  Proposed jury instructions
                                Fast contends that the district court erred by rejecting her
                  proposed jury instructions. "This court reviews a district court's decision
                  to issue or not to issue a particular jury instruction for an abuse of
                  discretion." Ouanbengboune v. State, 125 Nev. 763, 774, 220 P.3d 1122,
                  1129 (2009). We have reviewed Fast's proposed "reasonable doubt," "two
                  reasonable interpretations," and "negatively phrased" jury instructions
                  and conclude that the district court did not abuse its discretion by
                  rejecting them. See NRS 175.211(2); Crawford v. State, 121 Nev. 744, 753,
                  121 P.3d 582, 588 (2005); Mason v. State, 118 Nev. 554, 559, 51 P.3d 521,
                  524 (2002).




" SUPREME COURT
        OF
     NEVADA
                                                         4
(0) 1947A
                Cumulative error
                              Fast contends that cumulative error deprived her of a fair
                trial. However, because Fast has failed to demonstrate any error, we
                conclude that he was not deprived of a fair trial due to cumulative error.
                              Having concluded that Fast is not entitled to relief, we
                              ORDER the judgment of conviction AFFIRMED. 1




                                          Gibbons


                                             J.
                Douglas


                cc: Hon. Douglas W. Herndon, District Judge
                     Clark County Public Defender
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                      3-The  fast track response does not comply with formatting
                requirements of NRAP 3C(h)(1) and NRAP 32(a)(4) because the text is not
                double-spaced. We caution counsel for the State that future failure to
                comply with the applicable rules when filing briefs in this court may result
                in the imposition of sanctions. See NRAP 3C(n).

SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A